         Case 1:20-cr-00399-PGG Document 14 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -
                                                                 ORDER
 JAMES HOSKINS,
                                                             20 Cr. 399 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that there shall be a conference in this matter on October

1, 2020 at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

Dated: New York, New York
       August 28, 2020
